                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 1 of 32 Page ID #:51



                                                                                                    1   Squire Patton Boggs (US) LLP
                                                                                                        G. David Godwin (SBN 148272)
                                                                                                    2   david.godwin@squirepb.com
                                                                                                        Thomas J. Lloyd (SBN 305507)
                                                                                                    3   thomas.lloyd@squirepb.com
                                                                                                        Melanie P. Cockrum (SBN 323685)
                                                                                                    4   melanie.cockrum@squirepb.com
                                                                                                        275 Battery Street, Suite 2600
                                                                                                    5   San Francisco, California 94111
                                                                                                        Telephone: +1 415 954 0200
                                                                                                    6   Facsimile: +1 415 393 9887
                                                                                                    7   Attorneys for Defendant
                                                                                                        Continental Casualty Company
                                                                                                    8
                                                                                                    9                                UNITED STATES DISTRICT COURT
                                                                                                   10                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                   11                               WESTERN DIVISION – LOS ANGELES
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                   13   MOTIV GROUP, INC.,                           Case No. 2:20-cv-09368-ODW-E
                                                                                                   14                          Plaintiff,            DEFENDANT CONTINENTAL
                                                                                                                                                     CASUALTY COMPANY’S
                                                                                                   15            v.                                  NOTICE OF MOTION AND
                                                                                                                                                     MOTION TO DISMISS
                                                                                                   16   CONTINENTAL CASUALTY                         PLAINTIFF’S COMPLAINT;
                                                                                                        COMPANY,                                     MEMORANDUM OF POINTS
                                                                                                   17                                                AND AUTHORITIES IN
                                                                                                                               Defendant.            SUPPORT
                                                                                                   18
                                                                                                                                                     Date:     January 4, 2021
                                                                                                   19                                                Time:     1:30 p.m.
                                                                                                                                                     Crtrm:    5D
                                                                                                   20                                                Judge:    Hon. Otis D. Wright II
                                                                                                   21                                                Complaint Filed:       July 2, 2020
                                                                                                   22
                                                                                                   23
                                                                                                   24
                                                                                                   25
                                                                                                   26
                                                                                                   27
                                                                                                   28

                                                                                                                                                              DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                 CASE NO. 2:20-CV-09368-ODW-E
                                                                                                        010-9132-6290/1/AMERICAS
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 2 of 32 Page ID #:52



                                                                                                    1                     NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                    2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                                    3           NOTICE IS HEREBY GIVEN that on January 4, 2021 at 1:30 p.m., or as
                                                                                                    4   soon thereafter as counsel may be heard, before the Honorable Otis D. Wright II, in
                                                                                                    5   Courtroom 5D of the First Street Courthouse, located at 350 W. 1st Street, Los
                                                                                                    6   Angeles, California 90012, Defendant Continental Casualty Company (“Defendant”
                                                                                                    7   or “CCC”) will and hereby does move the Court to dismiss Plaintiff Motiv Group,
                                                                                                    8   Inc.’s (“Plaintiff” or “Motiv”) Complaint in its entirety. This motion is made
                                                                                                    9   pursuant to the October 12, 2020 Consent Order transferring this case from the
                                                                                                   10   District of New Jersey [Dkt. 22] and following the conferences of counsel pursuant
                                                                                                   11   to L.R. 7-3, which took place on October 29 and 30, 2020.
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12           Defendant’s Motion seeks an order dismissing the Complaint pursuant to
                               275 Battery Street, Suite 2600




                                                                                                   13   Rule 12(b)(6) of the Federal Rules of Civil Procedure on the ground that the
                                                                                                   14   Complaint fails to state a claim upon which relief can be granted. Defendant’s
                                                                                                   15   Motion is based on this Notice of Motion and Motion, the Memorandum of Points
                                                                                                   16   and Authorities contained herein, the accompanying Request for Judicial Notice,
                                                                                                   17   any reply papers that may be submitted, the arguments of counsel at any hearing
                                                                                                   18   that may be held, all of the pleadings, files and records in this proceeding, and any
                                                                                                   19   other such matters as the Court may consider at the time of the hearing on the
                                                                                                   20   motion.
                                                                                                   21
                                                                                                        Dated: November 4, 2020                       Respectfully submitted,
                                                                                                   22
                                                                                                                                                      Squire Patton Boggs (US) LLP
                                                                                                   23
                                                                                                   24
                                                                                                                                                      By: /s/ G. David Godwin
                                                                                                   25                                                              G. David Godwin
                                                                                                                                                      Attorneys for Defendant
                                                                                                   26                                                 Continental Casualty Company
                                                                                                   27
                                                                                                   28

                                                                                                                                                                DEFENDANT’S MOTION TO DISMISS
                                                                                                        010-9132-6290/1/AMERICAS
                                                                                                                                                -i-                CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 3 of 32 Page ID #:53



                                                                                                    1                                         TABLE OF CONTENTS
                                                                                                    2                                                                                                  Page
                                                                                                        I.     STATEMENT OF FACTS ........................................................................... 2
                                                                                                    3
                                                                                                               A.      The Parties .............................................................................................
                                                                                                    4
                                                                                                               B.      Plaintiff’s Alleged Business Losses And The Shelter-In-Place
                                                                                                    5                  Orders................................................................................................... 3
                                                                                                    6          C.      The Policy............................................................................................. 4
                                                                                                    7                  1. Business Income ............................................................................ 5
                                                                                                    8                  2. Extra Expense................................................................................ 6
                                                                                                               D.       Plaintiff’s Insurance Claim And This Lawsuit ............................... 7
                                                                                                    9
                                                                                                        II.    ARGUMENT ................................................................................................. 8
                                                                                                   10
                                                                                                               A.      Legal Standard .................................................................................... 8
                                                                                                   11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                               B.      All Of Plaintiff’s Claims Must Be Dismissed Because The
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                                       Policy Does Not Provide For Coverage For Plaintiff’s
                                                                                                   13                  Alleged Losses ...................................................................................... 9
                                                                                                                       1.       Plaintiff’s Claims Against CCC Should Be Dismissed
                                                                                                   14
                                                                                                                                Because Plaintiff Did Not Suffer Direct Physical Loss
                                                                                                   15                           Of Or Damage To Property As Required Under The
                                                                                                   16                           Business Income Provisions ................................................... 10
                                                                                                                                a.        Plaintiff Does Not Plausibly Allege “Direct
                                                                                                   17
                                                                                                                                          Physical Loss Of Or Damage To” Plaintiff’s
                                                                                                   18                                     Property ......................................................................... 11
                                                                                                   19                           b.        There Is No Business Income Coverage Because
                                                                                                                                          There Has Been No “Period Of Restoration” ............ 19
                                                                                                   20
                                                                                                                       2.       Plaintiff’s Claims For Civil Authority Coverage Fail
                                                                                                   21                           Because The Shelter-In-Place Orders Did Not Prohibit
                                                                                                   22                           Access To Plaintiff’s Premises ............................................... 20

                                                                                                   23                  3.       Plaintiff Fails To State A Claim For Coverage Under
                                                                                                                                The Dependent Property Endorsement ................................ 23
                                                                                                   24
                                                                                                        III.   CONCLUSION ............................................................................................ 24
                                                                                                   25
                                                                                                   26
                                                                                                   27
                                                                                                   28
                                                                                                                                                                                     DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                -i-                     CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 4 of 32 Page ID #:54



                                                                                                    1                                         TABLE OF AUTHORITIES
                                                                                                    2                                                                                                                  Page(s)

                                                                                                    3   Cases
                                                                                                    4   10E, LLC v. Travelers Indem. Co.,
                                                                                                    5     No. 2:20-cv-04418-SVW-AS, 2020 U.S. Dist. LEXIS 165252
                                                                                                          (C.D. Cal. Sep. 2, 2020) .............................................................................. passim
                                                                                                    6
                                                                                                        Abner, Herrman & Brock, Inc. v. Great N. Ins. Co.,
                                                                                                    7     308 F. Supp. 2d 331 (S.D.N.Y. 2004) ................................................................ 21
                                                                                                    8
                                                                                                        AIU Ins. Co. v. Superior Court (FMC Corporation),
                                                                                                    9     51 Cal. 3d 807 (Cal. 1990) ................................................................................. 10
                                                                                                   10   Am. W. Door & Trim v. Arch Specialty Ins. Co.,
                                                                                                   11     2015 U.S. Dist. LEXIS 34589 (C.D. Cal. Mar. 18, 2015) ................................... 9
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                        Ashcroft v. Iqbal,
                                                                                                   13      556 U.S. 662 (2009) ............................................................................................. 8

                                                                                                   14   Aydin Corp. v. First State Ins. Co.,
                                                                                                          18 Cal. 4th 1183 (Cal. 1998) ........................................................................ 1, 5, 9
                                                                                                   15
                                                                                                   16   Balistreri v. Pacifica Police Dep’t,
                                                                                                           901 F.2d 696 (9th Cir. 1990) ................................................................................ 8
                                                                                                   17
                                                                                                        Bell Atlantic Corp. v. Twombly,
                                                                                                   18
                                                                                                           550 U.S. 544 (2007) ............................................................................................. 8
                                                                                                   19
                                                                                                        Blue Springs Dental Care v. Owners Ins. Co.,
                                                                                                   20      No. 20-CV-00383-SRB, 2020 U.S. Dist. LEXIS 172639 (W.D. Mo.
                                                                                                   21      Sep. 21, 2020) ..................................................................................................... 17

                                                                                                   22   Boxed Foods Co., LLC v. California Capital Ins. Co.,
                                                                                                          No. 20-cv-04571-CRB, 2020 U.S. Dist. LEXIS 198859 (N.D. Cal.
                                                                                                   23
                                                                                                          Oct. 26, 2020) ..................................................................................................... 14
                                                                                                   24
                                                                                                        Bristol-Myers Squibb Co. v. Superior Court of California,
                                                                                                   25      137 S. Ct. 1773 (2017) ..................................................................................... 8, 9
                                                                                                   26
                                                                                                        Carpenter v. PetSmart, Inc.,
                                                                                                   27     2020 U.S. Dist. LEXIS 35459 (S.D. Cal. Mar. 2, 2020) ...................................... 9
                                                                                                   28

                                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                                                         CASE NO. 2:20-CV-09368-ODW-E
                                                                                                        010-9132-6290/1/AMERICAS
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 5 of 32 Page ID #:55



                                                                                                    1   Corcoran v. CVS Health Corp.,
                                                                                                    2     169 F. Supp. 3d 970 (N.D. Cal. 2016).................................................................. 9

                                                                                                    3   Diesel Barbershop, LLC v. State Farm Lloyds,
                                                                                                           2020 U.S. Dist. LEXIS 147276 (W.D. Tex. Aug. 13, 2020) ....................... 17, 19
                                                                                                    4
                                                                                                    5   Founder Inst. Inc. v. Hartford Fire Ins. Co.,
                                                                                                          No. 20-cv-4466-VC, 2020 U.S. Dist. LEXIS 196732 (N.D. Cal.
                                                                                                    6     Oct. 22, 2020) ..................................................................................................... 14
                                                                                                    7
                                                                                                        Franklin EWC, Inc. v. Hartford Fin. Servs. Grp.,
                                                                                                    8      No. 20-cv-04434 JSC, 2020 U.S. Dist. LEXIS 174010 (N.D. Cal.
                                                                                                           Sep. 22, 2020) ..................................................................................................... 14
                                                                                                    9
                                                                                                   10   Gavrilides Mgmt. Co. v. Michigan Ins. Co.,
                                                                                                          Case No. 20-258-CB-C30 (Ingham County), 2020 Mich. Cir.
                                                                                                   11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                          LEXIS 395 (Mich. Cir. Ct. July 1, 2020) ........................................................... 17
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                        In re Gilead Scis. Sec. Litig.,
                                                                                                   13      536 F.3d 1049 (9th Cir. 2008) .............................................................................. 8
                                                                                                   14   Gov’t Empls. Ins. Co. v. Nadkarni,
                                                                                                   15     391 F. Supp. 3d 917 (N.D. Cal. 2019).................................................................. 9
                                                                                                   16   Hillcrest Optical Inc. v. Cont’l Cas. Co.,
                                                                                                           No. 1:20-cv-275-JB-B, 2020 U.S. Dist. LEXIS 195273 (S.D. Ala.
                                                                                                   17
                                                                                                           Oct. 21, 2020) ............................................................................................... 19, 20
                                                                                                   18
                                                                                                        Infinity Exhibits v. Certain Underwriters at Lloyd’s London,
                                                                                                   19       No. 8:20-cv-1605-T-30AEP, 2020 U.S. Dist. LEXIS 182497 (M.D.
                                                                                                   20       Fla. Sep. 28, 2020) .............................................................................................. 16
                                                                                                   21   Kean, Miller, Hawthorne, D’Armond McCowan & Jarman, LLP v.
                                                                                                   22     Nat’l Fire Ins. Co. of Hartford,
                                                                                                          No. 06-770-C, 2007 WL 2489711 (M.D. La. Aug. 29, 2007) ........................... 21
                                                                                                   23
                                                                                                        Malaube, LLC v. Greenwich Ins. Co.,
                                                                                                   24     No. 1:20-cv-22615-KMW, 2020 WL 505181 (S.D. Fla. Aug. 26,
                                                                                                   25     2020) ............................................................................................................... 8, 17
                                                                                                   26   Mama Jo’s, Inc. v. Sparta Ins. Co.,
                                                                                                   27     No. 17-cv-23362-KMM, 2018 WL 3412974 (S.D. Fla. June 11,
                                                                                                          2018) aff’d No. 18-12887, 2020 U.S. App. LEXIS 26103 (11th Cir.
                                                                                                   28     Aug. 18, 2020) .................................................................................................... 12

                                                                                                                                                                                        DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                                   - ii -                  CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 6 of 32 Page ID #:56



                                                                                                    1   Mark’s Engine Co. No. 28 Rest. v. Travelers Indem. Co.,
                                                                                                    2     No. 2:20-cv-04423-AB-SK, 2020 U.S. Dist. LEXIS 188463 (C.D.
                                                                                                          Cal. Oct. 2, 2020)......................................................................................... passim
                                                                                                    3
                                                                                                        Meridian Textiles, Inc. v. Indem. Ins. Co.,
                                                                                                    4
                                                                                                          No. CV 06-4766 CAS, 2008 U.S. Dist. LEXIS 91371 (C.D. Cal.
                                                                                                    5     Mar. 20, 2008) .................................................................................................... 12
                                                                                                    6   Mortar and Pestle Corp. v. Atain Specialty Ins. Co.,
                                                                                                    7     No. 20-cv-03461-MMC (N.D. Cal. Sept. 11, 2020) .............................. 14, 15, 17

                                                                                                    8   MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co.,
                                                                                                          187 Cal. App. 4th 766, 115 Cal. Rptr. 3d 27 (Ct. App. 2010) .................... passim
                                                                                                    9
                                                                                                   10   Mudpie, Inc. v. Travelers Cas. Ins. Co.,
                                                                                                          No. 20-cv-03213-JST, 2020 U.S. Dist. LEXIS 168385, (N.D. Cal.
                                                                                                   11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                          Sep. 14, 2020), (N.D. Cal. Sept. 14, 2020) ...................................... 14, 16, 18, 19
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                        Newman Myers Kreines Gross, P.C. v. Great N. Ins. Co.,
                                                                                                   13     17 F. Supp. 3d 323 (S.D.N.Y. 2014) ............................................................ 12, 19
                                                                                                   14   O’Brien Sales & Mktg. v. Transp. Ins. Co.,
                                                                                                   15     No. 2:20-cv-002951-MMC (N.D. Cal. Oct. 9, 2020)....................... 13, 15, 16, 17
                                                                                                   16   Pappy’s Barber Shops, Inc. v. Farmers Grp., Inc.,
                                                                                                          No. 20-CV-907-CAB-BLM, 2020 U.S. Dist. LEXIS 182406 (S.D.
                                                                                                   17
                                                                                                          Cal. Oct. 1, 2020)................................................................................................ 18
                                                                                                   18
                                                                                                        Pappy’s Barber Shops v. Farmers Grp.,
                                                                                                   19     No. 20-CV-907-CAB-BLM, 2020 U.S. Dist. LEXIS 166808 (S.D.
                                                                                                   20     Cal. Sept. 11, 2020) ..................................................................................... passim
                                                                                                   21   Philadelphia Parking Auth. v. Fed. Ins. Co.,
                                                                                                   22      385 F. Supp. 2d 280 (S.D.N.Y. 2005) ................................................................ 19

                                                                                                   23   Plan Check Downtown III, LLC v. AmGuard Ins. Co.,
                                                                                                           No. CV 20-6954-GW-SKx, 2020 U.S. Dist. LEXIS 178059 (C.D.
                                                                                                   24      Cal. Sep. 10, 2020) ....................................................................................... 13, 15
                                                                                                   25
                                                                                                        Plan Check Downtown III, LLC v. AmGuard Ins. Co.,
                                                                                                   26      No. CV 20-6954-GW-SKx, 2020 U.S. Dist. LEXIS 182550 (C.D.
                                                                                                   27      Cal. Sep. 16, 2020) ............................................................................................. 13

                                                                                                   28

                                                                                                                                                                                     DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                                - iii -                 CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 7 of 32 Page ID #:57



                                                                                                    1   Port Auth. of N.Y. & N.J. v. Affiliated FM Ins. Co.,
                                                                                                    2     311 F.3d 226 (3d Cir. 2002) ............................................................................... 12

                                                                                                    3   Rose’s 1, LLC v. Erie Ins. Exch.,
                                                                                                          Case No. 2020 CA 002424 B, 2020 D.C. Super. LEXIS 10 (D.C.
                                                                                                    4
                                                                                                          Super. Ct. Aug. 6, 2020) ..................................................................................... 17
                                                                                                    5
                                                                                                        Sandy Point Dental v. Cincinnati Ins. Co.,
                                                                                                    6      No. 20 CV 2160, 2020 U.S. Dist. LEXIS 171979 (N.D. Ill. Sep. 21,
                                                                                                    7      2020) ................................................................................................................... 16

                                                                                                    8   Ski Shawnee, Inc. v. Commonwealth Ins. Co.,
                                                                                                           No. 3:09-CV-02391, 2010 WL 2696782 (M.D. Pa. July 6, 2010)..................... 21
                                                                                                    9
                                                                                                   10   Southern Hosp., Inc. v. Zurich Am. Ins. Co.,
                                                                                                           393 F.3d 1137 (10th Cir. 2004) .................................................................... 20, 21
                                                                                                   11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                        Studio 417 v. Cincinnati Ins. Co.,
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                           No. 20-cv-03127-SRB, 2020 U.S. Dist. LEXIS 147600 (W.D. Mo.
                                                                                                   13      Aug. 12, 2020) .............................................................................................. 17, 18
                                                                                                   14   Syufy Enters. v. Home Ins. Co.,
                                                                                                   15      No. 94-0756 FMS, 1995 U.S. Dist. LEXIS 3771 (N.D. Cal. 1995) ...... 20, 21, 22
                                                                                                   16   Ticor Title Ins. Co. v. Emp’rs Ins. of Wausau,
                                                                                                           40 Cal. App. 4th 1699, 48 Cal. Rptr. 2d 368 (Ct. App. 1995) ........................... 10
                                                                                                   17
                                                                                                   18   Travelers Cas. Ins. Co. of Am. v. Geragos and Geragos,
                                                                                                           No. 20-cv-03619-PSG-E, 2020 U.S. Dist. LEXIS 196932 (C.D.
                                                                                                   19      Cal. Oct. 19, 2020).............................................................................................. 14
                                                                                                   20
                                                                                                        Tu v. Dongbu Ins. Co.,
                                                                                                   21      No. 17-cv-03495-JSC, 2018 U.S. Dist. LEXIS 151322 (N.D. Cal.
                                                                                                   22      2018) ................................................................................................................... 21

                                                                                                   23   Turek Enters., Inc. v. State Farm Mut. Auto. Ins. Co.,
                                                                                                           No. 1:20-cv-11655-TLL-PTM, 2020 WL 5258484 (E.D. Mich.
                                                                                                   24      Sept. 3, 2020) ...................................................................................................... 16
                                                                                                   25
                                                                                                        Uncork and Create LLC v The Cincinnati Ins. Co.,
                                                                                                   26     No. 2:20-cv-00401, 2020 U.S. Dist. LEXIS 204152 (S.D.W.Va.
                                                                                                   27     Nov. 2, 2020) ................................................................................................ 16, 18

                                                                                                   28

                                                                                                                                                                                          DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                                    - iv -                   CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 8 of 32 Page ID #:58



                                                                                                    1   W. Coast Hotel Mgmt. v. Berkshire Hathaway Guard Ins. Cos.,
                                                                                                    2      No. 2:20-cv-05663-VAP-DFMx, 2020 U.S. Dist. LEXIS 201161
                                                                                                           (C.D. Cal. Oct. 27, 2020) ............................................................................ passim
                                                                                                    3
                                                                                                        Ward Gen. Ins. Servs., Inc. v. Emp’rs Fire Ins. Co.,
                                                                                                    4
                                                                                                          114 Cal. App. 4th 548, 7 Cal. Rptr. 3d 844 (Ct. App. 2003) ....................... 11, 14
                                                                                                    5
                                                                                                        Zaghi v. State Farm Gen. Ins. Co.,
                                                                                                    6     77 F. Supp. 3d 974 (N.D. Cal. 2015).................................................................. 10
                                                                                                    7
                                                                                                        Statutes
                                                                                                    8
                                                                                                        Cal. Civ. Code § 1638.............................................................................................. 10
                                                                                                    9
                                                                                                        Cal. Civ. Code § 1639.............................................................................................. 10
                                                                                                   10
                                                                                                   11   Other Authorities
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   Federal Rules of Civil Procedure Rule 12(b)(1)........................................................ 9
                               275 Battery Street, Suite 2600




                                                                                                   13   Federal Rules of Civil Procedure Rule 12(b)(6).................................................. 8, 24
                                                                                                   14
                                                                                                   15
                                                                                                   16
                                                                                                   17
                                                                                                   18
                                                                                                   19
                                                                                                   20
                                                                                                   21
                                                                                                   22
                                                                                                   23
                                                                                                   24
                                                                                                   25
                                                                                                   26
                                                                                                   27
                                                                                                   28

                                                                                                                                                                                    DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                                -v-                    CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 9 of 32 Page ID #:59



                                                                                                    1                      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                                    2                              PRELIMINARY STATEMENT
                                                                                                    3            This case is an insurance coverage action arising out of the COVID-19
                                                                                                    4   pandemic. On behalf of putative classes of CCC insureds, Plaintiff, a retail
                                                                                                    5   establishment with two locations in Commerce, California, alleges that its property
                                                                                                    6   insurance policy with CCC provides coverage for business interruption losses that it
                                                                                                    7   purportedly incurred as a result of COVID-19. Although the global COVID-19
                                                                                                    8   pandemic has disrupted businesses around the world, the unambiguous terms of
                                                                                                    9   Plaintiff’s policy do not provide coverage for Plaintiff’s alleged losses.
                                                                                                   10            First, Plaintiff’s claims for coverage under the Business Income and Extra
                                                                                                   11   Expense Endorsement fail because the plain language of the policy provides that
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   such coverage applies only when the suspension of Plaintiff’s operations is caused
                               275 Battery Street, Suite 2600




                                                                                                   13   by “direct physical loss of or damage to property.” The Complaint does not allege
                                                                                                   14   any direct physical loss of or damage to Plaintiff’s property. Without any direct
                                                                                                   15   physical loss of or damage to Plaintiff’s property, coverage under the Policy is not
                                                                                                   16   triggered, and no recovery is available. Indeed, Courts throughout the country in
                                                                                                   17   analogous coverage actions involving COVID-19-related claims—including several
                                                                                                   18   courts in this District—have consistently granted insurers’ motions to dismiss,
                                                                                                   19   holding that the allegations similar to those in Plaintiff’s Complaint do not trigger
                                                                                                   20   coverage.
                                                                                                   21            Second, Plaintiff’s claims for coverage under the Civil Authority
                                                                                                   22   Endorsement fail because the orders relied upon in the Complaint—Governor
                                                                                                   23   Newsom’s March 4, 2020 Proclamation of a State Emergency and Executive Order
                                                                                                   24   N-33-20 dated March 19, 2020 (the “State Orders”), and the March 19, 2020 order
                                                                                                   25   issued by Los Angeles Mayor Eric Garcetti (the “Los Angeles Order” and,
                                                                                                   26   collectively with the State Orders, the “Shelter-In-Place Orders”)—did not prohibit
                                                                                                   27   access to Plaintiff’s premises. To the contrary, the Shelter-In-Place Orders were
                                                                                                   28   issued to facilitate the treatment of people infected with the virus and to limit

                                                                                                                                                                DEFENDANT’S MOTION TO DISMISS
                                                                                                                                                 -1-               CASE NO. 2:20-CV-09368-ODW-E
                                                                                                        010-9132-6290/1/AMERICAS
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 10 of 32 Page ID #:60



                                                                                                    1   person-to-person contact “to bend the curve” and “disrupt the spread” of the
                                                                                                    2   contagion.
                                                                                                    3            Third, Plaintiff’s claims for coverage under the Business Income –
                                                                                                    4   Dependent Property Endorsement fail because Plaintiff does not identify any
                                                                                                    5   Dependent Properties, allege any physical loss or damage at any purported
                                                                                                    6   Dependent Property, or allege any facts linking Plaintiff’s suspension of operations
                                                                                                    7   to a loss at a Dependent Property.
                                                                                                    8            For these reasons, as set forth more fully below, Plaintiff is not entitled to
                                                                                                    9   coverage under the policy. Given that Plaintiff has failed to allege the prerequisites
                                                                                                   10   for coverage under the policy, the Court need not determine whether any exclusions
                                                                                                   11   apply. Because the Complaint fails to state a claim upon which relief can be
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   granted, the Complaint should be dismissed with prejudice.
                               275 Battery Street, Suite 2600




                                                                                                   13                               I.     STATEMENT OF FACTS
                                                                                                   14            The facts alleged or incorporated by reference in the Complaint, or of which
                                                                                                   15   the Court may take judicial notice on this motion, are summarized below.1
                                                                                                   16            A.       The Parties
                                                                                                   17            Plaintiff operates a “retail establishment” that has two locations: a store and a
                                                                                                   18   stock room, both of which are located in Commerce, California. (Complaint ¶ 4.)
                                                                                                   19   CCC is an insurance company incorporated under the laws of Illinois, with its
                                                                                                   20   principal place of business in Chicago, Illinois. CCC issues insurance policies to
                                                                                                   21   policyholders in California and other states. (Id. at ¶ 5.)
                                                                                                   22
                                                                                                   23
                                                                                                   24
                                                                                                        1
                                                                                                   25     CCC respectfully requests that the Court take judicial notice (“RJN”) of the Shelter-In-Place
                                                                                                        Orders (RJN Exs. B–D). (See, e.g., W. Coast Hotel Mgmt. v. Berkshire Hathaway Guard Ins.
                                                                                                   26   Cos., No. 2:20-cv-05663-VAP-DFMx, 2020 U.S. Dist. LEXIS 201161, at *6 (C.D. Cal. Oct. 27,
                                                                                                        2020) (taking judicial notice of Executive Order N-33-20 and Fresno COVID-19-related shelter-
                                                                                                   27
                                                                                                        in-place orders.); Here, there can be no question as to the authenticity of the Shelter-In-Place
                                                                                                   28   Orders, which are central to Plaintiff’s claims for coverage under the Civil Authority
                                                                                                        endorsement. (See Complaint ¶¶ 38–47.)
                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                      -2-                CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 11 of 32 Page ID #:61



                                                                                                    1            B.       Plaintiff’s Alleged Business Losses and the Shelter-In-Place
                                                                                                                          Orders
                                                                                                    2
                                                                                                    3            The Complaint alleges that Plaintiff suffered business losses because
                                                                                                    4   “government authorities issued closure orders to retail establishments . . . in an
                                                                                                    5   effort to stop the rapid spread of the deadly COVID-19 virus.” (Id. ¶ 2.) The
                                                                                                    6   Complaint generally alleges that “The presence of COVID-19 caused direct
                                                                                                    7   physical loss of and/or damage to the Insured Property under the Policy by, among
                                                                                                    8   other things, damaging the property, denying access to the property, causing the
                                                                                                    9   property to be physically uninhabitable by customers and patients, causing its
                                                                                                   10   function to be nearly eliminated or destroyed, and/or causing a suspension of
                                                                                                   11   business operations on the premises.” (Id. ¶ 45.)
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                 On March 4, 2020, Governor Newsom issued a Proclamation of a State
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                   13   Emergency, which states that the State of California has taken various actions to
                                                                                                   14   monitor and plan for the potential spread of COVID-19, preserve public health, and
                                                                                                   15   provide guidance to health care facilities and providers. (RJN Ex. B.) It further
                                                                                                   16   notes that, as of March 4, 2020, there were 53 confirmed cases of COVID-19 in
                                                                                                   17   California, with more cases expected. The Proclamation recognizes that, while
                                                                                                   18   California has a robust pandemic influenza plan and a strong health care delivery
                                                                                                   19   system, “it is imperative to prepare for and respond to suspected or confirmed
                                                                                                   20   COVID-19 cases in California, to implement measures to mitigate the spread of
                                                                                                   21   COVID-19, and to prepare to respond to an increasing number of individuals
                                                                                                   22   requiring medical care and hospitalization . . . .” (Id.) The order set forth in the
                                                                                                   23   Proclamation contains 14 items, none of which makes any mention of physical loss
                                                                                                   24   of or damage to property. (Id.) Rather, the order is focused on making available all
                                                                                                   25   resources to treat patients afflicted with COVID-19. (Id.)
                                                                                                   26            On March 19, 2020, Governor Newsom issued Executive Order N-33-20,
                                                                                                   27   which, with certain exceptions, requires all residents living in the State of
                                                                                                   28   California to stay at home. (RJN Ex. C.) The express purpose of Executive Order

                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                   -3-              CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 12 of 32 Page ID #:62



                                                                                                    1   N-33-20 is: “To preserve the public health and safety, and to ensure the healthcare
                                                                                                    2   delivery system is capable of serving all, and prioritizing those at the highest risk
                                                                                                    3   and vulnerability . . . .” (Id. at p. 14.)2 The Order of the State Public Health
                                                                                                    4   Officer, also dated March 19, 2020 (the “Public Health Order”), is made part of the
                                                                                                    5   State Order and expressly states: “This Order is being issued to protect the public
                                                                                                    6   health of Californians. The California Department of Public Health looks to
                                                                                                    7   establish consistency across the state in order to ensure that we mitigate the impact
                                                                                                    8   of COVID-19. Our goal is simple, we want to bend the curve, and disrupt the
                                                                                                    9   spread of the virus.” (Id. at 15.) Nothing in either of the State Orders prohibited
                                                                                                   10   access to any property in California.
                                                                                                   11               The Complaint also identifies an order issued on March 19, 2020 by Los
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   Angeles Mayor Eric Garcetti. The Los Angeles Order required individuals to
                               275 Battery Street, Suite 2600




                                                                                                   13   shelter-in-place and directed certain non-essential businesses to cease in-person
                                                                                                   14   operations. (See RJN Ex. D.) However, like the State Orders, nothing in the Los
                                                                                                   15   Angeles Order prohibited access to any property in the City of Los Angeles.
                                                                                                   16               C.       The Policy
                                                                                                   17               Plaintiff purchased from CCC a CNA Connect Policy, Policy No. B
                                                                                                   18   6025516342, for the period of February 8, 2020 to February 8, 2021 (the “Policy”).
                                                                                                   19   (Complaint ¶ 11 & Ex. A at 6.) The Policy provides both first-party property
                                                                                                   20   coverage and liability coverage. The property coverage, as set forth in the
                                                                                                   21   Businessowners Special Property Coverage Form (Form SB-146801-1), and its
                                                                                                   22   incorporated Declarations, Endorsements, and Exclusions, is relevant to Plaintiff’s
                                                                                                   23   claims here. (See Complaint ¶¶ 15–27.) Specifically, Plaintiff alleges that the
                                                                                                   24   Policy includes three endorsements that provide compensation for alleged loss of
                                                                                                   25   business income: the Business Income and Extra Expense Endorsement, the Civil
                                                                                                   26   Authority Endorsement, and the Business Income and Extra Expense – Dependent
                                                                                                   27   2
                                                                                                          Reference to page numbers for Exhibit A (Policy [Dkt. No. 1-3]) are to the ECF page numbers
                                                                                                   28   at the top of the page. Reference to page numbers for the remaining exhibits are to the exhibit
                                                                                                        page numbers at the bottom of each exhibit.
                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                            010-9132-6290/1/AMERICAS
                                                                                                                                                      -4-                CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 13 of 32 Page ID #:63



                                                                                                    1   Property (“Dependent Property”) Endorsement. (Id. at ¶¶ 15–22.) The trigger for
                                                                                                    2   coverage under each of these endorsements is “direct physical loss of or damage to
                                                                                                    3   property” at the insured’s premises (under the Business Income and Extra Expense
                                                                                                    4   Endorsement), other premises (under the Civil Authority Endorsement), or
                                                                                                    5   dependent property (under the Dependent Property Endorsement). (Id. ¶¶ 15, 17,
                                                                                                    6   19, 21–22.)
                                                                                                    7            First, the Business Income and Extra Expense Endorsement allows Plaintiff
                                                                                                    8   to recover business income lost as a result of the suspension of its operations due to
                                                                                                    9   “direct physical loss of or damage to property” at Plaintiff’s premises resulting
                                                                                                   10   from a cause of loss insured under the Policy. The relevant terms of the Policy
                                                                                                   11   provide:
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12       1. Business Income
                               275 Battery Street, Suite 2600




                                                                                                               …
                                                                                                   13
                                                                                                                  b. We will pay for the actual loss of Business Income you sustain due to
                                                                                                   14                the necessary “suspension” of your “operations” during the “period of
                                                                                                   15                restoration.” The “suspension” must be caused by direct physical loss
                                                                                                                     of or damage to property at the described premises. The loss or
                                                                                                   16                damage must be caused by or result from a Covered Cause of Loss.
                                                                                                   17   (Ex. A at 40.) “Suspension” means the “partial or complete cessation of your [the
                                                                                                   18   insured’s] business activities” (id. at 37), and “operations” means “the type of your
                                                                                                   19   [the insured’s] business activities occurring at the described premises and
                                                                                                   20   tenantability of the described premises” (id. at 35). A “Covered Cause of Loss”
                                                                                                   21   means “RISKS OF DIRECT PHYSICAL LOSS” unless excluded or limited under
                                                                                                   22   the Policy. (Id. at 19–20.) The “period of restoration” means the date that
                                                                                                   23   “[b]egins with the date of the direct physical loss or damage caused by or resulting
                                                                                                   24   from any Covered Cause of Loss at the described premises; and [e]nds on the
                                                                                                   25   earlier of (1) The date when the property at the described premises should be
                                                                                                   26   repaired, rebuilt or replaced with reasonable speed and similar quality; or (2) The
                                                                                                   27   date when business is resumed at a new permanent location.” (Id. at 35.)
                                                                                                   28

                                                                                                                                                               DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                  -5-             CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 14 of 32 Page ID #:64



                                                                                                    1            Extra Expense coverage allows Plaintiff to recover reasonable and necessary
                                                                                                    2   expenses incurred during the “period of restoration” that would not have been
                                                                                                    3   incurred if there had been no direct physical loss of or damage to the insured’s
                                                                                                    4   property from a covered cause of loss. The relevant terms of the Policy provide:
                                                                                                    5       2. Extra Expense
                                                                                                    6             a. Extra Expense means reasonable and necessary expenses you incur
                                                                                                                     during the “period of restoration” that you would not have incurred if
                                                                                                    7                there had been no direct physical loss of or damage to property caused
                                                                                                    8                by or resulting from a Covered Cause of Loss.
                                                                                                    9             b. We will pay Extra Expense (other than the expense to repair or replace
                                                                                                                     property) to:
                                                                                                   10               (1) Avoid or minimize the “suspension” of business and to continue
                                                                                                   11                  “operations” at the described premises or at replacement premises
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                       or temporary locations, . . . ; or
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                                  (2) Minimize the “suspension” of business if you cannot continue
                                                                                                   13                “operations.”
                                                                                                   14   (Ex. A at 41.)
                                                                                                   15            The Dependent Property Endorsement similarly allows Plaintiff to recover

                                                                                                   16   business income lost as a result of the suspension of its operations caused by “direct

                                                                                                   17   physical loss of or damage to property” at the premises of a Dependent Property

                                                                                                   18   resulting from a cause of loss insured under the Policy. (Complaint ¶¶ 21–22; Ex.

                                                                                                   19   A at 153.) “Dependent Property” includes properties run by others that deliver

                                                                                                   20   materials or services, accept products or services, manufacture products for delivery

                                                                                                   21   to Plaintiff’s customers under a contract of sale, or attract customers to Plaintiff’s

                                                                                                   22   business. (Complaint ¶ 22; Ex. A at 153.)

                                                                                                   23            Second, Civil Authority coverage allows Plaintiff to recover its lost Business

                                                                                                   24   Income and Extra Expense when a civil authority—i.e., a government entity—

                                                                                                   25   prohibits access to Plaintiff’s premises (here, Plaintiff’s store and stock room)

                                                                                                   26   because of “direct physical loss of or damage to” property at locations other than

                                                                                                   27   the insured’s premises caused by a Covered Cause of Loss. This coverage would,

                                                                                                   28   for example, cover business interruption if a government entity prohibited access to

                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                   -6-              CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 15 of 32 Page ID #:65



                                                                                                    1   the insured’s premises as a result of a fire in a building across the street from the
                                                                                                    2   premises. The relevant terms of the Policy provide:
                                                                                                    3         Civil Authority
                                                                                                    4         1. When the Declarations show that you have coverage for Business
                                                                                                    5            Income and Extra Expense, you may extend that insurance to apply to
                                                                                                                 the actual loss of Business Income you sustain and reasonable and
                                                                                                    6            necessary Extra Expense you incur caused by action of civil authority
                                                                                                    7            that prohibits access to the described premises. The civil authority
                                                                                                                 action must be due to direct physical loss of or damage to property at
                                                                                                    8            locations, other than described premises, caused by or resulting from a
                                                                                                    9            Covered Cause of Loss.
                                                                                                   10   (Ex. A at 66.)
                                                                                                   11            D.                 Plaintiff’s Insurance Claim and This Lawsuit
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                 Plaintiff alleges that CCC denied Plaintiff’s claims for benefits under the
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                   13   Policy. (See Complaint ¶ 3.) Plaintiff fails to allege any facts concerning whether
                                                                                                   14   it reported any suspension of business operations, the reason for such a suspension
                                                                                                   15   (if any), or whether it identified any direct physical loss of or damage to its
                                                                                                   16   property.
                                                                                                   17            On July 2, 2020, Plaintiff filed its Complaint (Dkt. 1), which asserts four
                                                                                                   18   claims for declaratory judgment against CCC on behalf of a putative class of CCC
                                                                                                   19   policyholders, without regard for, among other things, business type, geographic
                                                                                                   20   location, the terms and conditions of the insureds’ particular policies, or the facts
                                                                                                   21   and circumstances of any alleged loss or damage. Plaintiff’s declaratory judgment
                                                                                                   22   claims seek declarations that Plaintiff’s losses, and those of the putative class
                                                                                                   23   members, stemming from the COVID-19 pandemic are insured losses under the
                                                                                                   24   Business Income, Extra Expense, Civil Authority, and Dependent Property
                                                                                                   25   provisions of their respective policies, which, for the reasons set forth below, are
                                                                                                   26   not covered by the terms of the Policy.
                                                                                                   27   ///
                                                                                                   28   ///

                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                      -7-             CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 16 of 32 Page ID #:66



                                                                                                    1                                      II.   ARGUMENT
                                                                                                    2            A.       Legal Standard
                                                                                                    3            Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissal
                                                                                                    4   “can be based on the lack of a cognizable legal theory or the absence of sufficient
                                                                                                    5   facts alleged under a cognizable legal theory.” (Balistreri v. Pacifica Police Dep’t,
                                                                                                    6   901 F.2d 696, 699 (9th Cir. 1990).) “[A] plaintiff's obligation to provide the
                                                                                                    7   grounds of his entitlement to relief requires more than labels and conclusions, and a
                                                                                                    8   formulaic recitation of the elements of a cause of action will not do.” (Bell Atlantic
                                                                                                    9   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation, citation, and
                                                                                                   10   alteration omitted).)
                                                                                                   11            “To survive a motion to dismiss, a complaint must contain sufficient factual
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   material, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
                               275 Battery Street, Suite 2600




                                                                                                   13   (Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).)
                                                                                                   14   “Factual allegations must be enough to raise a right to relief above the speculative
                                                                                                   15   level[.]” (Twombly, 550 U.S. at 555.) Courts “are not bound to accept as true a
                                                                                                   16   legal conclusion couched as a factual allegation.” (Iqbal, 556 U.S. at 678 (internal
                                                                                                   17   quotation and citation omitted).) To the extent that the allegations conflict with the
                                                                                                   18   exhibit or document in question (here the Policy and Shelter-In-Place Orders), the
                                                                                                   19   exhibit controls. (See Malaube, LLC v. Greenwich Ins. Co., No. 1:20-cv-22615-
                                                                                                   20   KMW, 2020 WL 505181, at *4 fn 5 (S.D. Fla. Aug. 26, 2020); In re Gilead
                                                                                                   21   Sciences Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).)
                                                                                                   22            Even taking Plaintiff’s factual, non-conclusory allegations as true, however,
                                                                                                   23   the unambiguous terms of the Policy do not permit recovery, and the Complaint
                                                                                                   24   should be dismissed.
                                                                                                   25            To the extent plaintiff seeks to assert claims on behalf of nationwide putative
                                                                                                   26   classes (Complaint ¶¶ 52–55), CCC does not consent to personal jurisdiction in this
                                                                                                   27   Court as to the claims of putative class members that are not residents of the State
                                                                                                   28   of California. (See Bristol-Myers Squibb Co. v. Superior Court of California, 137

                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                   -8-               CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 17 of 32 Page ID #:67



                                                                                                    1   S. Ct. 1773 (2017).) While there exists a split of authority among the federal
                                                                                                    2   courts, including in this district, as to whether Bristol-Myers Squibb applies in the
                                                                                                    3   context of class actions as opposed to mass torts, CCC contends that the better-
                                                                                                    4   reasoned decisions compel a finding that this Court lacks jurisdiction over claims of
                                                                                                    5   non-resident, absent class members. (See, e.g., Carpenter v. PetSmart, Inc., 2020
                                                                                                    6   U.S. Dist. LEXIS 35459, at *12–13 (S.D. Cal. Mar. 2, 2020) (noting split among
                                                                                                    7   federal courts here and elsewhere and “finding that Bristol-Myers Squibb applies in
                                                                                                    8   the nationwide class action context”).) In addition, Plaintiff lacks standing under
                                                                                                    9   Rule 12(b)(1) of the Federal Rules of Civil Procedure to assert claims on behalf of
                                                                                                   10   non-California putative class members because the laws of the states of the absent
                                                                                                   11   class members would apply to the interpretation of their policies but not to
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   plaintiff’s claims. (Carpenter, 2020 U.S. Dist. LEXIS 35459, at *21–26) (holding
                               275 Battery Street, Suite 2600




                                                                                                   13   that California named plaintiff lacked standing to press “claims on behalf of
                                                                                                   14   unnamed class members under other states’ laws that do not govern his own
                                                                                                   15   claims”); see also Corcoran v. CVS Health Corp., 169 F. Supp. 3d 970, 990 (N.D.
                                                                                                   16   Cal. 2016) (“Courts routinely dismiss claims where no plaintiff is alleged to reside
                                                                                                   17   in a state whose laws the class seeks to enforce.”); (Am. W. Door & Trim v. Arch
                                                                                                   18   Specialty Ins. Co., 2015 U.S. Dist. LEXIS 34589, at *23 (C.D. Cal. Mar. 18, 2015)
                                                                                                   19   (state insurance law inherently “varies by state”).)
                                                                                                   20            B.       All of Plaintiff’s Claims Must Be Dismissed Because the Policy
                                                                                                                          Does Not Provide For Coverage for Plaintiff’s Alleged Losses
                                                                                                   21
                                                                                                                 It is the insured’s burden to establish that the claim is within the scope of
                                                                                                   22
                                                                                                        insurance coverage. (Aydin Corp. v. First State Ins. Co., 18 Cal. 4th 1183, 1188
                                                                                                   23
                                                                                                        (Cal. 1998); Gov’t Empls. Ins. Co. v. Nadkarni, 391 F. Supp. 3d 917, 925 (N.D.
                                                                                                   24
                                                                                                        Cal. 2019).) Accordingly, a complaint seeking a declaration that an insurance
                                                                                                   25
                                                                                                        agreement provides the asserted coverage must allege sufficient facts to show that
                                                                                                   26
                                                                                                        the claims fall within the policy’s coverage.
                                                                                                   27
                                                                                                                 Under California law, insurance policies “are contracts to which the ordinary
                                                                                                   28

                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                    -9-               CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 18 of 32 Page ID #:68



                                                                                                    1   rules of contract interpretation apply.” (Zaghi v. State Farm Gen. Ins. Co., 77 F.
                                                                                                    2   Supp. 3d 974, 977 (N.D. Cal. 2015).) California insurance law requires that the
                                                                                                    3   interpretation of a policy give effect to the parties’ mutual intentions as of the time
                                                                                                    4   of contracting. (AIU Ins. Co. v. Superior Court (FMC Corporation), 51 Cal. 3d
                                                                                                    5   807, 821 (Cal. 1990).) “Where contract language is clear and explicit and does not
                                                                                                    6   lead to absurd results, [the court] ascertain[s] intent from the written terms and
                                                                                                    7   go[es] no further.” (Ticor Title Ins. Co. v. Empl’rs Ins. of Wausau, 40 Cal. App. 4th
                                                                                                    8   1699, 1707, 48 Cal. Rptr. 2d 368 (Ct. App. 1995); see also Cal. Civ. Code § 1638
                                                                                                    9   (“The language of a contract is to govern its interpretation, if the language is clear
                                                                                                   10   and explicit, and does not involve an absurdity.”); Cal. Civ. Code § 1639 (“When a
                                                                                                   11   contract is reduced to writing, the intention of the parties is to be ascertained from
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   the writing alone, if possible . . . .”).) Policy terms are applied as defined in the
                               275 Battery Street, Suite 2600




                                                                                                   13   document or, when not defined, read in their ordinary and popular sense. (AIU Ins.
                                                                                                   14   Co., 51 Cal. 3d at 825.)
                                                                                                   15            Where, as here, the insured cannot meet its burden to show that the policy
                                                                                                   16   provides the claimed coverage, courts in this District will dismiss the complaint.
                                                                                                   17   (See 10E, LLC v. Travelers Indem. Co., No. 2:20-cv-04418-SVW-AS, 2020 U.S.
                                                                                                   18   Dist. LEXIS 165252, at *18 (C.D. Cal. Sep. 2, 2020) (dismissing COVID-19-
                                                                                                   19   related business interruption insurance coverage claims); Mark’s Engine Co. No. 28
                                                                                                   20   Rest. v. Travelers Indem. Co., No. 2:20-cv-04423-AB-SK, 2020 U.S. Dist. LEXIS
                                                                                                   21   188463, at *16 (C.D. Cal. Oct. 2, 2020) (same); West Coast Hotel Management v.
                                                                                                   22   Berkshire Hathaway Guard Insurance Cos., No. 20-cv-05663-VAP-DFMx, 2020
                                                                                                   23   U.S. Dist. LEXIS 201161, at *19 (same).)
                                                                                                   24                     1.        Plaintiff’s Claims Against CCC Should Be Dismissed
                                                                                                                                    Because Plaintiff Did Not Suffer Direct Physical Loss
                                                                                                   25                               of or Damage to Property as Required Under the
                                                                                                   26                               Business Income Provisions
                                                                                                                 The Complaint does not plausibly allege that Plaintiff’s claims for business
                                                                                                   27
                                                                                                        income and extra expense fall within the coverage provisions of the Policy. The
                                                                                                   28

                                                                                                                                                                     DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                        - 10 -          CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 19 of 32 Page ID #:69



                                                                                                    1   plain language of the Business Income and Extra Expense Endorsement provides
                                                                                                    2   coverage for “actual loss of Business Income [Plaintiff] sustain[s] due to the
                                                                                                    3   necessary ‘suspension’ of [Plaintiff’s] ‘operations’ during the ‘period of
                                                                                                    4   restoration’” only if (1) the suspension is “caused by direct physical loss of or
                                                                                                    5   damage to property at the described premises” and (2) the direct physical loss or
                                                                                                    6   damage is “caused by or result[s] from a Covered Cause of Loss.” (Ex. A at 40.)
                                                                                                    7   The described premises is defined to mean “[t]he portion of the building which you
                                                                                                    8   [Plaintiff] rent, lease or occupy”—in Plaintiff’s case, “5437 Sheila St., Los
                                                                                                    9   Angeles, CA 90040” and “100 Citadel Dr., Ste. 111, Los Angeles, CA 90040” as
                                                                                                   10   set forth in the Policy Declarations—and any portion of the building used by
                                                                                                   11   Plaintiff to gain access to its suite. (Id. at 8, 40.) The Extra Expense provision
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   similarly requires “direct physical loss of or damage to property caused by or
                               275 Battery Street, Suite 2600




                                                                                                   13   resulting from a Covered Cause of Loss.” (Id. at 41; see also Ward Gen. Ins.
                                                                                                   14   Servs., Inc. v. Emp’rs Fire Ins. Co., 114 Cal. App. 4th 548, 555, 7 Cal. Rptr. 3d
                                                                                                   15   844, 850 (Ct. App. 2003) (“Thus, although the damage covered, loss of income, is
                                                                                                   16   not itself a physical loss, the loss of income must be caused by a physical loss. . .
                                                                                                   17   .”) (emphasis in original).)
                                                                                                   18            Because the Complaint does not allege any direct physical loss of or damage
                                                                                                   19   to property at Plaintiff’s premises (or any Dependent Property), but rather attributes
                                                                                                   20   Plaintiff’s suspension of its business (and resulting losses) to the Shelter-In-Place
                                                                                                   21   Orders, no coverage is available under the Policy.
                                                                                                   22                               a. Plaintiff Does Not Plausibly Allege “Direct Physical
                                                                                                                                       Loss of or Damage to” Plaintiff’s Property
                                                                                                   23
                                                                                                   24            California courts interpret the phrase “direct physical loss of or damage to
                                                                                                   25   property” to require either “direct physical loss of” or “direct physical damage to”
                                                                                                   26   property. (Ward Gen. Ins. Servs., Inc., 114 Cal. App. 4th at 554 (“[W]e construe
                                                                                                   27   the words ‘direct physical’ to modify both ‘loss of’ and ‘damage to.’”).) “That the
                                                                                                   28   loss needs to be ‘physical,’ given the ordinary meaning of the term, is ‘widely held

                                                                                                                                                                     DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                       - 11 -           CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 20 of 32 Page ID #:70



                                                                                                    1   to exclude alleged losses that are intangible or incorporeal, and, thereby, to preclude
                                                                                                    2   any claim against the property insurer when the insured merely suffers a
                                                                                                    3   detrimental economic impact unaccompanied by a distinct, demonstrable, physical
                                                                                                    4   alteration of the property.’” (MRI Healthcare Ctr. of Glendale, Inc. v. State Farm
                                                                                                    5   Gen. Ins. Co., 187 Cal. App. 4th 766, 779, 115 Cal. Rptr. 3d 27, 37 (Ct. App. 2010)
                                                                                                    6   (quoting 10A Couch on Insurance, § 148:46 at pp. 148–81).) Physical loss or
                                                                                                    7   damage thus requires that “some external force must have acted upon the insured
                                                                                                    8   property to cause a physical change in the condition of the property, i.e., it must
                                                                                                    9   have been ‘damaged’ within the common understanding of that term.” (MRI
                                                                                                   10   Healthcare, 187 Cal. App. 4th at 780 (emphasis in original); see also Meridian
                                                                                                   11   Textiles, Inc. v. Indem. Ins. Co., No. CV 06-4766 CAS, 2008 U.S. Dist. LEXIS
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   91371, at *17 (C.D. Cal. Mar. 20, 2008) (holding that in order to trigger coverage
                               275 Battery Street, Suite 2600




                                                                                                   13   under a physical loss or damage provision, the insured must demonstrate “some
                                                                                                   14   tangible change” in the property or “some detectable physical change”).) California
                                                                                                   15   law requiring tangible, physical damage to trigger coverage is consistent with
                                                                                                   16   authority in other jurisdictions.3 Thus, Business Income and Extra Expense claims
                                                                                                   17   under the Policy language at issue here are compensable only when the suspension
                                                                                                   18
                                                                                                   19
                                                                                                        3
                                                                                                   20     See, e.g., Newman Myers Kreines Gross, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 331
                                                                                                        (S.D.N.Y. 2014), (holding that “[t]he words ‘direct’ and ‘physical,’ which modify the phrase ‘loss
                                                                                                   21   or damage,’ ordinarily connote actual, demonstrable harm of some form to the premises itself,
                                                                                                        rather than forced closure of the premises for reasons exogenous to the premises themselves, or
                                                                                                   22   the adverse business consequences that flow from such closure”); see also, e.g., Port Auth. of N.Y.
                                                                                                        & N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002) (“In ordinary parlance and
                                                                                                   23
                                                                                                        widely accepted definition, physical damage to property ‘means a distinct, demonstrable, and
                                                                                                   24   physical alteration’ of its structure.”); Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-
                                                                                                        KMM, 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018) (“[D]irect physical loss ‘contemplates
                                                                                                   25   an actual change in insured property then in a satisfactory state, occasioned by accident or other
                                                                                                        fortuitous event directly upon the property causing it to become unsatisfactory for future use or
                                                                                                   26   requiring that repairs be made to make it so.”) aff’d No. 18-12887, 2020 U.S. App. LEXIS 26103
                                                                                                        (11th Cir. Aug. 18, 2020) (holding that “an item or structure that merely needs to be cleaned has
                                                                                                   27
                                                                                                        not suffered a ‘loss’ which is both ‘direct’ and ‘physical.’”) id. at *25, (citing MRI Healthcare,
                                                                                                   28   187 Cal. App. 4th at 779)).

                                                                                                                                                                       DEFENDANT’S MOTION TO DISMISS
                                                                                                            010-9132-6290/1/AMERICAS
                                                                                                                                                      - 12 -              CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 21 of 32 Page ID #:71



                                                                                                    1   of business was caused by a demonstrable, physical alteration to the insured’s
                                                                                                    2   property.
                                                                                                    3               To date, eleven4 California District Courts have granted insurers’ motions to
                                                                                                    4   dismiss COVID-19-related coverage claims, including Judge Maxine Chesney’s
                                                                                                    5   recent decision granting the insurer’s motion to dismiss in O’Brien Sales &
                                                                                                    6   Marketing v. Transportation Insurance Co., No. 2:20-cv-002951-MMC, (N.D. Cal.
                                                                                                    7   Oct. 9, 2020) (RJN Exs. E–F). O’Brien involved the same CNA Connect policy
                                                                                                    8   forms at issue here (see Section I.C. above). In O’Brien, the plaintiff, a marketing
                                                                                                    9   company in Los Angeles, brought claims for breach of contract and declaratory
                                                                                                   10   relief against its insurer, Transportation Insurance Company (an affiliate of CCC),
                                                                                                   11   for lost business income allegedly resulting from the COVID-19 pandemic and the
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   State Orders. In granting the insurer’s motion to dismiss, the court found that
                               275 Battery Street, Suite 2600




                                                                                                   13   allegations of the presence of coronavirus on the property are not sufficient to
                                                                                                   14   trigger coverage. (RJN Ex. F at 29:4–10.) The court followed MRI Healthcare and
                                                                                                   15   held the operative policy language—the same language at issue here—requiring
                                                                                                   16   “direct physical loss of or damage to” property is not ambiguous, and that “when
                                                                                                   17   you are looking at a COVID restriction of this nature, that coverage is not provided
                                                                                                   18   under the particular policy language.” (RJN Ex. F at 30:4–13.)
                                                                                                   19               In addition to O’Brien, California District Courts have uniformly granted
                                                                                                   20   insurers’ motions to dismiss loss of business income coverage claims in: 10E, LLC
                                                                                                   21   v. Travelers Indemnity Co., No. 2:20-cv-04418-SVW-AS, 2020 U.S. Dist. LEXIS
                                                                                                   22   165252, at *18 (C.D. Cal. Sep. 2, 2020); Pappy’s Barber Shops v. Farmers Group,
                                                                                                   23   No. 20-CV-907-CAB-BLM, 2020 U.S. Dist. LEXIS 166808, at *16 (S.D. Cal.
                                                                                                   24   4
                                                                                                          In another recent COVID-19-related business interruption case, Plan Check Downtown III, LLC
                                                                                                   25   v. AmGuard Insurance Co., the plaintiff dismissed its case with prejudice following Judge Wu’s
                                                                                                        statement that he intended to adopt his thorough and well-reasoned tentative ruling granting the
                                                                                                   26   defendant insurer’s motion to dismiss. (See Plan Check Downtown III, LLC v. AmGuard Ins.
                                                                                                        Co., No. CV 20-6954-GW-SKx, 2020 U.S. Dist. LEXIS 178059, at *16 (C.D. Cal. Sep. 10,
                                                                                                   27   2020); Plan Check Downtown III, LLC v. AmGuard Ins. Co., No. CV 20-6954-GW-SKx, 2020
                                                                                                   28   U.S. Dist. LEXIS 182550, at *1 (C.D. Cal. Sep. 16, 2020).)


                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                            010-9132-6290/1/AMERICAS
                                                                                                                                                     - 13 -              CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 22 of 32 Page ID #:72



                                                                                                    1   Sept. 11, 2020); Mortar and Pestle Corp. v. Atain Specialty Insurance Co., No. 20-
                                                                                                    2   cv-03461-MMC, (N.D. Cal. Sept. 11, 2020) (RJN Ex. G); Franklin EWC, Inc. v.
                                                                                                    3   Hartford Financial Services Group, No. 20-cv-04434 JSC, 2020 U.S. Dist. LEXIS
                                                                                                    4   174010 (N.D. Cal. Sep. 22, 2020); Mudpie, Inc. v. Travelers Casualty Insurance
                                                                                                    5   Co., No. 20-cv-03213-JST, 2020 U.S. Dist. LEXIS 168385, at *23 (N.D. Cal. Sep.
                                                                                                    6   14, 2020), (N.D. Cal. Sept. 14, 2020); Mark’s Engine Co. No. 28 Restaurant v.
                                                                                                    7   Travelers Indem. Co., No. 2:20-cv-04423-AB-SK, 2020 U.S. Dist. LEXIS 188463,
                                                                                                    8   at *16–17 (C.D. Cal. Oct. 2, 2020); Travelers Casualty Insurance Company of
                                                                                                    9   America v. Geragos and Geragos, No. 20-cv-03619-PSG-E, 2020 U.S. Dist.
                                                                                                   10   LEXIS 196932 (C.D. Cal. Oct. 19, 2020); Founder Institute Inc. v. Hartford Fire
                                                                                                   11   Insurance Co., No. 20-cv-4466-VC, 2020 U.S. Dist. LEXIS 196732 (N.D. Cal. Oct.
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   22, 2020); Boxed Foods Co., LLC v. California Capital Insurance Co., No. 20-cv-
                               275 Battery Street, Suite 2600




                                                                                                   13   04571-CRB, 2020 U.S. Dist. LEXIS 198859, at *18 (N.D. Cal. Oct. 26, 2020); and
                                                                                                   14   West Coast Hotel Management v. Berkshire Hathaway Guard Insurance Cos., No.
                                                                                                   15   20-cv-05663-VAP-DFMx, 2020 U.S. Dist. LEXIS 201161, at *19 (C.D. Cal. Oct.
                                                                                                   16   27, 2020). These decisions held that allegations similar to those in Plaintiff’s
                                                                                                   17   Complaint do not trigger business income, extra expense, or civil authority
                                                                                                   18   coverage.
                                                                                                   19            In 10E, LLC, the plaintiff, a restaurant in Los Angeles, brought claims for
                                                                                                   20   breach of contract and breach of the implied covenant against its insurer, Travelers,
                                                                                                   21   for lost business income allegedly resulting from the COVID-19 pandemic. (10E,
                                                                                                   22   LLC, 2020 U.S. Dist. LEXIS 165252 at *2–3.) Relying on MRI Healthcare and
                                                                                                   23   Ward, the court noted that: “Under California law, losses from inability to use
                                                                                                   24   property do not amount to ‘direct physical loss of or damage to property’ within the
                                                                                                   25   ordinary and popular meaning of that phrase.” (Id. at *12–13.) The court further
                                                                                                   26   held that: “An insured cannot recover by attempting to artfully plead impairment to
                                                                                                   27   economically valuable use of property as physical loss or damage to property.” (Id.
                                                                                                   28   at *13.)

                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                  - 14 -            CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 23 of 32 Page ID #:73



                                                                                                    1            The court in 10E, LLC also rejected the same “loss of use” argument that
                                                                                                    2   Plaintiff alleges here, holding that:
                                                                                                    3               Even if the Policy covers ‘permanent dispossession’ in addition to
                                                                                                                 physical alteration, that does not benefit Plaintiff here. Plaintiff's FAC
                                                                                                    4
                                                                                                                 does not allege that it was permanently dispossessed of any insured
                                                                                                    5            property. . . .
                                                                                                    6               The Court therefore concludes that Plaintiff has not alleged facts
                                                                                                                 plausibly supporting an inference that it is entitled to coverage under
                                                                                                    7            the Policy.
                                                                                                    8
                                                                                                        (Id. at *14–15 (internal citations omitted).) Because the plaintiff failed to allege
                                                                                                    9
                                                                                                        that it was entitled to coverage under the policy, the court granted the insurer’s
                                                                                                   10
                                                                                                        motion to dismiss. (Id. at *18.)
                                                                                                   11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                 The courts in O’Brien, Pappy’s, Mark’s Engine, Mortar and Pestle, Plan
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                        Check, and West Coast Hotel all found the reasoning in 10E, LLC persuasive, and
                                                                                                   13
                                                                                                        concluded that under the California standard espoused in MRI Healthcare, the
                                                                                                   14
                                                                                                        plaintiffs had failed to allege the requisite direct physical loss of or damage to their
                                                                                                   15
                                                                                                        properties. (O’Brien, No. 2:20-cv-002951-MMC, (RJN Ex. F, at 30:8–13); Pappy’s
                                                                                                   16
                                                                                                        Barber Shops, 2020 U.S. Dist. LEXIS 166808, at *16; Mark’s Engine Co. No. 28
                                                                                                   17
                                                                                                        Rest., 2020 U.S. Dist. LEXIS 188463, at *16–17; Mortar and Pestle Corp. (RJN
                                                                                                   18
                                                                                                        Ex. H, at 34:14–16 (“We’re all living where we’re living. Our houses are not
                                                                                                   19
                                                                                                        uninhabitable. Our places of work are not uninhabitable by reason of physical
                                                                                                   20
                                                                                                        damage.”); Plan Check, 2020 U.S. Dist. LEXIS 178059, at *16 (“Plan Check’s
                                                                                                   21
                                                                                                        theory of relief is a major departure from established California law.”); W. Coast
                                                                                                   22
                                                                                                        Hotel Mgmt., 2020 U.S. Dist. LEXIS 201161, at *9 (holding that direct physical
                                                                                                   23
                                                                                                        loss of or damage to property “plainly requires, at minimum, that the loss or
                                                                                                   24
                                                                                                        damage be physical in nature.”).)
                                                                                                   25
                                                                                                                 Multiple courts have specifically rejected the expansive interpretation of
                                                                                                   26
                                                                                                        “direct physical loss” that Plaintiff argues here, noting that “such an interpretation
                                                                                                   27
                                                                                                        of any insurance policy would be without any ‘manageable bounds.’” (See Plan
                                                                                                   28

                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                   - 15 -            CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 24 of 32 Page ID #:74



                                                                                                    1   Check, 2020 U.S. Dist. LEXIS 178059, at *14 (finding the insured’s interpretation
                                                                                                    2   to be unreasonable); Mark’s Engine, 2020 U.S. Dist. LEXIS 188463, at *12 (citing
                                                                                                    3   Plan Check); O’Brien, No. 2:20-cv-002951-MMC, (RJN Ex. E, at 29:3–15) (“I still
                                                                                                    4   come down to the bottom line that there is nothing really wrong with the
                                                                                                    5   restaurant ….); see also Mudpie, Inc., 2020 U.S. Dist. LEXIS 168385, *10
                                                                                                    6   (rejecting plaintiff’s “direct physical loss of” argument, noting that “[w]hen the
                                                                                                    7   Stay at Home orders are lifted, [the insured] can regain possession of its
                                                                                                    8   storefront.”); W. Coast Hotel Mgmt., 2020 U.S. Dist. LEXIS 201161, *10–11
                                                                                                    9   (“Plaintiffs cannot state a legally cognizable claim based on the temporary loss of
                                                                                                   10   use of property alleged here.”).)
                                                                                                   11            Courts in other jurisdictions considering analogous COVID-19 business
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   interruption claims have also overwhelmingly dismissed actions for failure to allege
                               275 Battery Street, Suite 2600




                                                                                                   13   or establish direct physical loss of or damage to property. (See, e.g. Uncork and
                                                                                                   14   Create LLC v The Cincinnati Ins. Co., No. 2:20-cv-00401, 2020 U.S. Dist. LEXIS
                                                                                                   15   204152, at *13 (S.D. W.Va. Nov. 2, 2020) (granting insurer’s motion to dismiss,
                                                                                                   16   finding that “even actual presence of the virus would not be sufficient to trigger
                                                                                                   17   coverage for physical damage or physical loss to the property.”); Infinity Exhibits v.
                                                                                                   18   Certain Underwriters at Lloyd’s London, No. 8:20-cv-1605-T-30AEP, 2020 U.S.
                                                                                                   19   Dist. LEXIS 182497, at *12 (M.D. Fla. Sep. 28, 2020) (granting a motion to
                                                                                                   20   dismiss, holding that a Florida governmental order mandating the closure of non-
                                                                                                   21   essential businesses did not constitute direct physical loss of or damage to
                                                                                                   22   property); Sandy Point Dental v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 U.S.
                                                                                                   23   Dist. LEXIS 171979, at *7 (N.D. Ill. Sep. 21, 2020) (granting a motion to dismiss,
                                                                                                   24   holding that “The coronavirus does not physically alter the appearance, shape,
                                                                                                   25   color, structure, or other material dimension of the property. Consequently,
                                                                                                   26   plaintiff has failed to plead a direct physical loss—a prerequisite for coverage.”)
                                                                                                   27   (emphasis added); Turek Enters., Inc. v. State Farm Mut. Auto. Ins. Co., No. 1:20-
                                                                                                   28   cv-11655-TLL-PTM, 2020 WL 5258484, at *8 (E.D. Mich. Sept. 3, 2020) (granting

                                                                                                                                                               DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                - 16 -            CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 25 of 32 Page ID #:75



                                                                                                    1   a motion to dismiss, finding that “direct physical loss” was an “unambiguous term
                                                                                                    2   that plainly require[d] [p]laintiff to demonstrate some tangible damage”); Malaube,
                                                                                                    3   2020 WL 505181, at *8 (granting a motion to dismiss, finding that plaintiff’s
                                                                                                    4   economic losses did not constitute “actual damage” as required to trigger coverage
                                                                                                    5   for “direct physical loss”); Diesel Barbershop, LLC v. State Farm Lloyds, 2020
                                                                                                    6   U.S. Dist. LEXIS 147276 at *16 (W.D. Tex. Aug. 13, 2020), (granting a motion to
                                                                                                    7   dismiss, recognizing that controlling Fifth Circuit precedent requires the loss “to
                                                                                                    8   have been a ‘distinct, demonstrable physical alteration of the property.’” (citations
                                                                                                    9   omitted)); Rose’s 1, LLC v. Erie Ins. Exch., Case No. 2020 CA 002424 B, 2020
                                                                                                   10   D.C. Super. LEXIS 10, at *12–13 (D.C. Super. Ct. Aug. 6, 2020), (granting
                                                                                                   11   summary judgment in favor of defendants, holding that “‘direct loss’ implies some
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   form of direct physical change to the insured property”); Gavrilides Mgmt. Co. v.
                               275 Battery Street, Suite 2600




                                                                                                   13   Michigan Ins. Co., Case No. 20-258-CB-C30 (Ingham County), 2020 Mich. Cir.
                                                                                                   14   LEXIS 395 (Mich. Cir. Ct. July 1, 2020).)
                                                                                                   15            In contrast, in the few cases that have survived motions to dismiss (three of
                                                                                                   16   which were decided by the same Judge in the Western District of Missouri), the
                                                                                                   17   courts applied an expansive definition of “physical loss” that is incompatible with
                                                                                                   18   California law under MRI Healthcare. (See Studio 417 v. Cincinnati Ins. Co., No.
                                                                                                   19   20-cv-03127-SRB, 2020 U.S. Dist. LEXIS 147600, at *11–12 (W.D. Mo. Aug. 12,
                                                                                                   20   2020); Blue Springs Dental Care v. Owners Ins. Co., No. 20-CV-00383-SRB, 2020
                                                                                                   21   U.S. Dist. LEXIS 172639, at *11–12 (W.D. Mo. Sep. 21, 2020). Moreover, the
                                                                                                   22   same court in both Studio 417 and Blue Springs Dental Care placed significant
                                                                                                   23   weight on those plaintiffs’ specific allegations regarding the actual presence of the
                                                                                                   24   coronavirus on insureds’ premises. Plaintiff’s Complaint here contains no such
                                                                                                   25   allegations. Even if it had, however, the Court should follow the more persuasive
                                                                                                   26   reasoning of the California District Courts in O’Brien (finding that allegations of
                                                                                                   27   the mere presence of the coronavirus without any distinct, demonstrable, physical
                                                                                                   28   alteration of the property are not sufficient to trigger coverage) and Mortar and

                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                  - 17 -            CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 26 of 32 Page ID #:76



                                                                                                    1   Pestle, 10E, LLC, Pappy’s, Mudpie, Mark’s Engine, and West Coast Hotel (which
                                                                                                    2   uniformly hold that under California law, COVID-19 and related closure orders do
                                                                                                    3   not constitute direct physical loss of or damage to property). (See, also, W. Coast
                                                                                                    4   Hotel Mgmt., 2020 U.S. Dist. LEXIS 201161, *11 n.4 (declining to follow Studio
                                                                                                    5   417).)
                                                                                                    6               Here, Plaintiff’s Complaint contains no allegation that the coronavirus that
                                                                                                    7   causes COVID-19 physically altered or changed Plaintiff’s property. Plaintiff
                                                                                                    8   cannot cure this deficiency, as the presence of the coronavirus does not constitute
                                                                                                    9   direct physical loss or damage.5 Plaintiff also does not allege that any property at
                                                                                                   10   its premises was permanently misplaced or lost, such as to constitute a “direct
                                                                                                   11   physical loss of” such property. Instead, the purported “damage” or “loss” that
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   Plaintiff alleges the coronavirus caused was neither direct nor physical, but rather
                               275 Battery Street, Suite 2600




                                                                                                   13   economic damage resulting from the Shelter-In-Place Orders. Thus, Plaintiff’s
                                                                                                   14   allegation that its business operations were suspended as a result of the presence of
                                                                                                   15   COVID-19 and the Shelter-In-Place Orders fails to allege any “actual, demonstrable
                                                                                                   16   harm of some form” to Plaintiff’s premises (under the Business Income and Extra
                                                                                                   17   Expense Endorsement), other property (under the Civil Authority Endorsement), or
                                                                                                   18   dependent property (under the Dependent Property Endorsement), as required for
                                                                                                   19   coverage under the Policy. (See, Uncork & Create LLC, 2020 U.S. Dist. LEXIS
                                                                                                   20   204152, at *9 (“The novel coronavirus has no effect on the physical premises of a
                                                                                                   21   business. Non-essential businesses were ordered to shut down to prevent people
                                                                                                   22
                                                                                                        5
                                                                                                          See Pappy’s Barber Shops, Inc. v. Farmers Grp., Inc., No. 20-CV-907-CAB-BLM, 2020 U.S.
                                                                                                   23
                                                                                                        Dist. LEXIS 182406, at *2–3 (S.D. Cal. Oct. 1, 2020) (“[T]he presence of the virus itself, or of
                                                                                                   24   individuals infected with the virus, at Plaintiffs’ business premises or elsewhere do not constitute
                                                                                                        direct physical losses of or damage to property.”); Uncork & Create LLC, 2020 U.S. Dist. LEXIS
                                                                                                   25   204152, at *13 “[E]ven when present, COVID-19 does not threaten the inanimate structures
                                                                                                        covered by property insurance policies, and its presence on surfaces can be eliminated with
                                                                                                   26   disinfectant. Thus, even actual presence of the virus would not be sufficient to trigger coverage
                                                                                                        for physical damage or physical loss to the property. Because routine cleaning, perhaps
                                                                                                   27
                                                                                                        performed with greater frequency and care, eliminates the virus on surfaces, there would be
                                                                                                   28   nothing for an insurer to cover, and a covered ‘loss’ is required to invoke the additional coverage
                                                                                                        for loss of business income under the Policy.”)
                                                                                                                                                                        DEFENDANT’S MOTION TO DISMISS
                                                                                                            010-9132-6290/1/AMERICAS
                                                                                                                                                       - 18 -              CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 27 of 32 Page ID #:77



                                                                                                    1   from exposing one another.”); Diesel Barbershop, LLC et al., 2020 U.S. Dist.
                                                                                                    2   LEXIS 147276, at *15–16, 21); Newman Myers, 17 F. Supp. 3d at 331.)
                                                                                                    3            Because the Complaint does not allege any direct physical loss of or damage
                                                                                                    4   to Plaintiff’s property or other property, each of Plaintiff’s claims against CCC fails
                                                                                                    5   as a matter of law.
                                                                                                    6                               b. There Is No Business Income Coverage Because
                                                                                                                                       There Has Been No “Period of Restoration”
                                                                                                    7
                                                                                                    8            The Business Income coverage that Plaintiff seeks is also limited to the
                                                                                                    9   “period of restoration.” (Ex. A at 25.) This period “[b]egins with the date of direct
                                                                                                   10   physical loss or damage” and ends on the earlier of the “date when the property at
                                                                                                   11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                        the described premises should be repaired, rebuilt or replaced with reasonable
                                                                San Francisco, California 94111




                                                                                                   12   speed and similar quality; or the date when business is resumed at a new permanent
                               275 Battery Street, Suite 2600




                                                                                                   13   location.” (Id. at 35 (emphases added).) That the coverage does not begin until the
                                                                                                   14   “direct physical loss or damage” occurs and ends when the property is “repaired,
                                                                                                   15   rebuilt or replaced” further confirms that, without direct physical loss or damage,
                                                                                                   16   there is no coverage at all. (See Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F.
                                                                                                   17   Supp. 2d 280, 288 (S.D.N.Y. 2005) (the terms “‘rebuild,’ ‘repair,’ and ‘replace’ all
                                                                                                   18   strongly suggest that the damage contemplated by the Policy is physical in nature”);
                                                                                                   19   see also Mudpie, Inc., 2020 U.S. Dist. LEXIS 168385, at *11 (citing Philadelphia
                                                                                                   20   Parking and concluding “here, there is nothing to fix, replace, or even disinfect for
                                                                                                   21   Mudpie to regain occupancy of its property . . . .”); W. Coast Hotel Mgmt., 2020
                                                                                                   22   U.S. Dist. LEXIS 201161, *10 (“Plaintiffs do not claim that any property has
                                                                                                   23   undergone a physical alteration or needs to be ‘repaired, rebuilt, or replaced.’”).)
                                                                                                   24            In an analogous COVID-19 business interruption case against CCC brought
                                                                                                   25   in the Southern District of Alabama, Hillcrest Optical Inc. v. Continental Casualty
                                                                                                   26   Co., No. 1:20-cv-275-JB-B, 2020 U.S. Dist. LEXIS 195273 (S.D. Ala. Oct. 21,
                                                                                                   27   2020), the plaintiff alleged that an Alabama shelter-in-place order triggered
                                                                                                   28   coverage under CCC’s policy provisions. Citing to decisions in other jurisdictions,

                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                      - 19 -         CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 28 of 32 Page ID #:78



                                                                                                    1   including Pappy’s in California, the court in Hillcrest Optical held that the
                                                                                                    2   Alabama shelter-in-place order did not result in direct physical loss of the plaintiff’s
                                                                                                    3   property, and therefore did not trigger coverage under CCC’s policy. (Id. at *20–
                                                                                                    4   21.) The court found support for its holding in the “period of restoration”
                                                                                                    5   requirement (see Complaint ¶ 15), which the court concluded “[r]ead in the context
                                                                                                    6   with ‘direct physical loss of property,’ a ‘period of restoration’ can occur only by
                                                                                                    7   virtue of a repairable, rebuildable, or replaceable physical alteration of covered
                                                                                                    8   property.” (Id. at *20–21.) As the court correctly noted, “Plaintiff was not
                                                                                                    9   dispossessed of its property due to the Order, nor was there any tangible alteration
                                                                                                   10   to it. Plaintiff’s inability to use its property was not caused by an unsound and or
                                                                                                   11   unhealthy condition of the property itself which necessitated repair, rebuilding or
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   replacement.” (Id.) Because there was no basis for coverage under the CCC
                               275 Battery Street, Suite 2600




                                                                                                   13   policy, the court granted CCC’s motion to dismiss, with prejudice. (Id.)
                                                                                                   14            Here, there is no period of restoration because there has been no direct
                                                                                                   15   physical loss of or damage to Plaintiff’s property. The Complaint does not allege
                                                                                                   16   any physical damage to Plaintiff’s premises requiring repair, rebuilding, or
                                                                                                   17   replacement. The Complaint simply quotes the Policy provision (see Complaint ¶
                                                                                                   18   21) without pleading a “period of restoration” or identifying any repairs
                                                                                                   19   necessitated by any supposed property damage.
                                                                                                   20                     2.        Plaintiff’s Claims for Civil Authority Coverage Fail
                                                                                                                                    Because The Shelter-In-Place Orders Did Not
                                                                                                   21                               Prohibit Access to Plaintiff’s Premises
                                                                                                   22
                                                                                                                 In order to trigger coverage under the Civil Authority Endorsement, the
                                                                                                   23
                                                                                                        governmental action must expressly prohibit access to Plaintiff’s premises, which
                                                                                                   24
                                                                                                        unambiguously means a complete bar to entry. (Ex. A at 66 (requiring that the civil
                                                                                                   25
                                                                                                        authority action “prohibit[] access to the described premises”); Southern Hosp., Inc.
                                                                                                   26
                                                                                                        v. Zurich Am. Ins. Co., 393 F.3d 1137, 1140–41 (10th Cir. 2004) (citing cases from
                                                                                                   27
                                                                                                        various states); see also Syufy Enters. v. Home Ins. Co., No. 94-0756 FMS, 1995
                                                                                                   28

                                                                                                                                                                      DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                        - 20 -           CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 29 of 32 Page ID #:79



                                                                                                    1   U.S. Dist. LEXIS 3771 at *5 (N.D. Cal. 1995) (the “civil authority must
                                                                                                    2   specifically deny access to [the insured’s premises]. Here, no civil authority ever
                                                                                                    3   specifically prohibited any individual from entering [the insured’s premises].”); Tu
                                                                                                    4   v. Dongbu Ins. Co., No. 17-cv-03495-JSC, 2018 U.S. Dist. LEXIS 151322 at *26–
                                                                                                    5   27 (N.D. Cal. 2018) (coverage would apply if “a covered cause of loss caused
                                                                                                    6   damage to the street in front of the [insured premises], and a civil authority closed
                                                                                                    7   the [insured premises] because of that damage.”).)
                                                                                                    8            It is not enough that the civil authority order merely hampered or discouraged
                                                                                                    9   access to the insured’s premises. (See Ski Shawnee, Inc. v. Commonwealth Ins. Co.,
                                                                                                   10   No. 3:09-CV-02391, 2010 WL 2696782, at *1, 5 (M.D. Pa. July 6, 2010) (no
                                                                                                   11   coverage when order closed main road that 70 percent—but not 100 percent—of
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   patrons used to access ski resort); Kean, Miller, Hawthorne, D’Armond McCowan
                               275 Battery Street, Suite 2600




                                                                                                   13   & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-770-C, 2007 WL
                                                                                                   14   2489711, at *6 (M.D. La. Aug. 29, 2007) (claim failed when plaintiff closed its
                                                                                                   15   office to comply with advisories recommending that residents remain home after
                                                                                                   16   hurricane despite no orders forbidding or blocking access to premises); Abner,
                                                                                                   17   Herrman & Brock, Inc. v. Great N. Ins. Co., 308 F. Supp. 2d 331, 335–36
                                                                                                   18   (S.D.N.Y. 2004) (after full prohibition of access lifted, plaintiff had no civil
                                                                                                   19   authority claim even though traffic restrictions continued to hamper access to
                                                                                                   20   premises).) Nor is it sufficient that a civil authority’s closure of other businesses
                                                                                                   21   causes a loss of income to the insured; the civil authority must prohibit access to the
                                                                                                   22   insured’s premises specifically. (Southern Hosp., 393 F.3d at 1140–41 (no
                                                                                                   23   recovery after 9/11 for hotel operator because, although FAA’s order grounding
                                                                                                   24   planes greatly depressed hotels’ business, it did not close hotels); see also United
                                                                                                   25   Air Lines, 439 F.3d at 134–35; Ski Shawnee, 2010 WL 2696782, at *5.)
                                                                                                   26            In Syufy Enterprises, 1995 U.S. Dist. LEXIS 3771, the court denied a
                                                                                                   27   business interruption claim by a movie theater operator that had suspended its
                                                                                                   28   business operations when, following the Rodney King verdict, civil authorities in

                                                                                                                                                                DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                  - 21 -           CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 30 of 32 Page ID #:80



                                                                                                    1   several large cities imposed a dawn-to-dusk curfew to quell potential rioting and
                                                                                                    2   looting. The policy in question covered business income loss where “as a direct
                                                                                                    3   result of damage to or destruction of property adjacent to the premises herein
                                                                                                    4   described by the peril(s) insured against, access to such described premises is
                                                                                                    5   specifically prohibited by order of civil authority.” (Id. at *2.) The court held that
                                                                                                    6   the civil authority provision was not triggered for two reasons: first, no order ever
                                                                                                    7   “specifically prohibited any individual from entering a theater,” and second, the
                                                                                                    8   policy required that the civil authority order must be “a direct result of damage to
                                                                                                    9   or destruction of property adjacent” to the insured’s property, not a curfew imposed
                                                                                                   10   to prevent future rioting and property damage. (Id. at *5 (emphases in original).)
                                                                                                   11            Civil Authority coverage does not apply here for the same reasons as in Syufy
SQUIRE PATTON BOGGS (US) LLP

                                                                San Francisco, California 94111




                                                                                                   12   Enterprises. As California District Courts have confirmed, the Shelter-In-Place
                               275 Battery Street, Suite 2600




                                                                                                   13   Orders do not prohibit access to Plaintiff’s premises. (See 10E, LLC, 2020 U.S.
                                                                                                   14   Dist. LEXIS 156827 at *13–14 (“As far as the FAC reveals, while public health
                                                                                                   15   restrictions kept the restaurant's ‘large groups’ and ‘happy-hour goers’ at home
                                                                                                   16   instead of in the dining room or at the bar, Plaintiff remained in possession of its
                                                                                                   17   dining room, bar, flatware, and all of the accoutrements of its ‘elegantly
                                                                                                   18   sophisticated surrounding.”); Pappy’s, 2020 U.S. Dist. LEXIS 166808, at *15
                                                                                                   19   (Finding that Executive Order N-33-20 (and an order by the Mayor of San Diego)
                                                                                                   20   “prohibit the operation of Plaintiff’s business: they do not prohibit access to
                                                                                                   21   Plaintiffs’ place of business.”).)
                                                                                                   22            Indeed, in dismissing claims for civil authority coverage, the court in Mark’s
                                                                                                   23   Engine held that the same Los Angeles Order issued by Mayor Garcetti relied upon
                                                                                                   24   by Plaintiff here did not cause “‘direct physical loss of’ [plaintiff’s] property as
                                                                                                   25   [plaintiff] always had complete access to the premises even after the order was
                                                                                                   26   issued.” (Mark’s Engine Co. No. 28 Rest., 2020 Dist. LEXIS 188463, at *13.)
                                                                                                   27   However Plaintiff may mischaracterize them, the fact remains that on their face, the
                                                                                                   28   Shelter-In-Place Orders do not prohibit access to any premises, let alone Plaintiff’s

                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                  - 22 -            CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 31 of 32 Page ID #:81



                                                                                                    1   premises in particular. (See RJN Exs. B–D.) For this additional reason, the
                                                                                                    2   Complaint does not plausibly allege facts showing that Plaintiff is entitled to
                                                                                                    3   coverage under the Civil Authority Endorsement, and Plaintiff’s claims should be
                                                                                                    4   dismissed.
                                                                                                    5                     3.        Plaintiff Fails To State a Claim for Coverage Under
                                                                                                                                    the Dependent Property Endorsement
                                                                                                    6
                                                                                                    7            Plaintiff’s claim for Dependent Property coverage requires that it show
                                                                                                    8   “direct physical loss of or damage to property” at a Dependent Property, i.e., a
                                                                                                    9   property operated by someone the insured “depend[s] on,” such as a supplier,
                                                                                                   10   customer, manufacturer, or “leader” attracting customers to the insured’s business.
                                                                                                   11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                        (Ex. A at 153.) Here, Plaintiff does not identify any Dependent Properties. Instead,
                                                                San Francisco, California 94111




                                                                                                   12   the Complaint contains only a conclusory allegation that recites the applicable
                               275 Battery Street, Suite 2600




                                                                                                   13   standard. (Complaint ¶ 47 (“Plaintiff also has sustained business income losses due
                                                                                                   14   to direct physical loss or physical damage at the premises of dependent
                                                                                                   15   properties.”).) Plaintiff also fails to allege any “direct physical loss of or damage”
                                                                                                   16   at a Dependent Property, or any facts connecting any alleged “suspension” of
                                                                                                   17   Plaintiff’s “operations” to such loss or damage. To the contrary, the Complaint
                                                                                                   18   makes clear that Plaintiff’s suspension of its operations was caused by the Shelter-
                                                                                                   19   In-Place Orders, not by any purported loss or damage at any dependent property.
                                                                                                   20   (See Complaint ¶ 36 (“The presence of COVID-19 has caused civil authorities
                                                                                                   21   throughout the country to issue order requiring the suspension of business at a wide
                                                                                                   22   range of establishments, including civil authorities with jurisdiction over Plaintiff’s
                                                                                                   23   business”).)
                                                                                                   24            Therefore, the Complaint does not allege any facts showing that Plaintiff is
                                                                                                   25   entitled to coverage under the Dependent Property Endorsement, and Plaintiff’s
                                                                                                   26   claims should be dismissed.
                                                                                                   27   ///
                                                                                                   28   ///

                                                                                                                                                                     DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                        - 23 -          CASE NO. 2:20-CV-09368-ODW-E
                                                                                                  Case 2:20-cv-09368-ODW-E Document 51 Filed 11/04/20 Page 32 of 32 Page ID #:82



                                                                                                    1                                     III.   CONCLUSION
                                                                                                    2            For all of the reasons stated above, Plaintiff’s alleged business interruption
                                                                                                    3   losses from the COVID-19 pandemic simply do not trigger coverage under the
                                                                                                    4   Policy, and no amount of discovery can change that outcome. Accordingly, CCC
                                                                                                    5   respectfully requests that the Court dismiss the Complaint with prejudice under
                                                                                                    6   Rule 12(b)(6).
                                                                                                    7
                                                                                                    8   Dated: November 4, 2020                        Squire Patton Boggs (US) LLP
                                                                                                    9
                                                                                                   10                                                  By: /s/ G. David Godwin
                                                                                                                                                                    G. David Godwin
                                                                                                   11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                                                       Attorneys for Defendant
                                                                                                                                                       Continental Casualty Company
                                                                San Francisco, California 94111




                                                                                                   12
                               275 Battery Street, Suite 2600




                                                                                                   13
                                                                                                   14
                                                                                                   15
                                                                                                   16
                                                                                                   17
                                                                                                   18
                                                                                                   19
                                                                                                   20
                                                                                                   21
                                                                                                   22
                                                                                                   23
                                                                                                   24
                                                                                                   25
                                                                                                   26
                                                                                                   27
                                                                                                   28

                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS
                                                                                                         010-9132-6290/1/AMERICAS
                                                                                                                                                   - 24 -            CASE NO. 2:20-CV-09368-ODW-E
